Fourth Court of Appeals
                          San Antonio, Texas
                                JUDGMENT
          Nos. 04-15-00262-CR, 04-15-00263-CR, & 04-15-00264-CR

                            Angel H. LONGORIA,
                                  Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 175th Judicial District Court, Bexar County, Texas
        Trial Court Nos. 2014CR9330, 2014CR5599A, & 2104CR5685A
                  Honorable Mary D. Roman, Judge Presiding

BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

In accordance with this court’s opinion of this date, these appeals are DISMISSED.

SIGNED September 9, 2015.


                                            ______________________________
                                            Rebeca C. Martinez, Justice